This was a suit in equity, commenced by Lewis T. Hine for the purpose of enjoining the plaintiff in error, defendant below, as county treasurer of McClain county, from collecting or attempting to collect an assessment for taxes imposed upon certain real estate belonging to said defendant in error, situated in the city of Purcell. A demurrer was filed to the petition of the plaintiff below, which was overruled by the court, and, the defendant declining to plead further, the court below, without any evidence or proof, adjudged and decreed that the county treasurer should be perpetually enjoined from attempting to enforce the payment of said taxes as prayed for, to reverse which order this proceeding in error was commenced.
It is stipulated between the parties that the briefs filed by them in Thurston, County Treas., v. Caldwell et al., ante,137 P. 683, are to be considered in this case. As it seems to be conceded that the questions involved in both cases are identical, *Page 466 
on the authority of the former, this case must be reversed and remanded, with directions to proceed in conformity with the views expressed in Thurston, County Treas., v. Caldwell et al.,supra.
All the Justices concur.